Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 5 dated as of June 21, 2019 (this “Amendment”), to the CREDIT
AGREEMENT dated as of January 21, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement), among CROWN CASTLE INTERNATIONAL CORP., a Delaware corporation (the
“Borrower”), the LENDERS and ISSUING BANKS party thereto and JPMORGAN CHASE
BANK, N.A. (“JPMorgan”), as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Borrower, in accordance with Section 2.21 of the Credit Agreement,
has delivered to the Administrative Agent a Maturity Date Extension Request
dated as of June 21, 2019, requesting the extension of the Revolving Maturity
Date and the Term Maturity Date to the date that is five years from the
Amendment Effective Date (as defined below) (the “Maturity Date Extension”);

WHEREAS, (a) each Lender holding Revolving Commitments and/or Revolving Loans
immediately prior to the consummation of the transactions specified in Section 2
hereof (each, an “Existing Revolving Lender”) and each Lender holding Term Loans
immediately prior to the consummation of the transactions specified in Section 2
hereof (each, an “Existing Term Lender” and, together with each Existing
Revolving Lender, collectively, the “Existing Lenders”) that executes and
delivers a signature page to this Amendment (each, a “Consenting Revolving
Lender” or a “Consenting Term Lender”, as applicable, and collectively, the
“Consenting Lenders”) at or prior to 9:00 p.m., New York City time, on June 20,
2019 (the “Delivery Time”), will have agreed to the terms of this Amendment upon
the effectiveness of this Amendment on the Amendment Effective Date, and
(b) each Existing Lender that does not execute and deliver a signature page to
this Amendment at or prior to the Delivery Time (each, a “Declining Revolving
Lender” or a “Declining Term Lender”, as applicable, and collectively, the
“Declining Lenders”) will be deemed not to have agreed to this Amendment and
will be subject to the mandatory assignment provisions of Sections 2.18(b),
2.21(c) and 9.02(c) of the Credit Agreement upon the effectiveness of this
Amendment on the Amendment Effective Date (it being understood that the
interests, rights and obligations of the Declining Lenders under the Loan
Documents will be assumed by (i) certain Consenting Lenders and (ii) certain
financial institutions that are not Existing Lenders and that are party hereto
(each, a “New Revolving Lender” or “New Term Lender”, as applicable, and
collectively, the “New Lenders”), in each case in accordance with Sections
2.18(b), 2.21(c), 9.02(c) and 9.04(b) of the Credit Agreement and Sections 2(a)
and 2(b) hereof);

WHEREAS, with respect to the foregoing, this Amendment is an amendment entered
into pursuant to Section 2.21 of the Credit Agreement to provide for the
Maturity Date Extension;



--------------------------------------------------------------------------------

WHEREAS, the Borrower hereby requests that the Revolving Commitment Increase
Lenders (as defined below) (a) provide additional Revolving Commitments on the
Amendment Effective Date and immediately after giving effect to the Maturity
Date Extension in an aggregate amount of $750,000,000 (the “Increase”) (for the
avoidance of doubt, the Increase will not be a Revolving Commitment Increase
under Section 2.20 of the Credit Agreement) and (b) make Revolving Loans to the
Borrower in respect thereof from time to time during the Revolving Availability
Period subject to the terms and conditions set forth herein and in the Credit
Agreement; and

WHEREAS, each Person party hereto whose name is set forth on Schedule III hereto
under the heading “Revolving Commitment Increase Lenders” (each such Person, a
“Revolving Commitment Increase Lender”) has agreed (a) to provide a portion of
the Increase to the Borrower in the amount set forth opposite its name on such
Schedule and (b) to make Revolving Loans to the Borrower in respect thereof from
time to time during the Revolving Availability Period subject to the terms and
conditions set forth herein and in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Rules of Interpretation. The rules of interpretation set forth in
Section 1.03 of the Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis.

SECTION 2. Maturity Date Extension.

(a) Concerning the Revolving Lenders, the Revolving Commitments and the
Revolving Loans.

(i) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date and prior to giving effect to the Increase, (A) each New
Revolving Lender shall become, and each Consenting Revolving Lender shall
continue to be, a “Revolving Lender” and a “Lender” under the Credit Agreement
and (B) each New Revolving Lender shall have, and each Consenting Revolving
Lender shall continue to have, all the rights and obligations of a “Revolving
Lender” and a “Lender” holding a Revolving Commitment or a Revolving Loan under
the Credit Agreement and the other Loan Documents.

(ii) Pursuant to Sections 2.18(b), 2.21(c), 9.02(c) and 9.04(b) of the Credit
Agreement, on the Amendment Effective Date and prior to giving effect to the
Increase, (A) each Declining Revolving Lender shall be deemed to have assigned,
delegated and transferred its Revolving Commitments and its Revolving Loans, as
applicable, including any

 

2



--------------------------------------------------------------------------------

participations in LC Disbursements and (B) each Consenting Revolving Lender that
will be allocated an aggregate amount of the Revolving Commitments as of the
Amendment Effective Date that is less than the aggregate amount of Revolving
Commitments of such Consenting Revolving Lender immediately prior to the
Amendment Effective Date (as disclosed to such Consenting Revolving Lender by
the Administrative Agent prior to the date hereof) shall be deemed to have
assigned, delegated and transferred the portion of its Revolving Commitments in
excess of such allocated amount (together with a proportionate principal amount
of the Revolving Loans and participations in LC Disbursements of such Consenting
Revolving Lender), in each case together with all its interests, rights (other
than its existing rights to payments pursuant to Section 2.14 or 2.16 of the
Credit Agreement) and obligations under the Loan Documents in respect thereof,
to JPMorgan, as assignee, and, in the case of its Revolving Loans and
participations in LC Disbursements, at a purchase price equal to par (the
“Revolving Loan Purchase Price”). Upon (1) payment to a Declining Revolving
Lender of (x) the Revolving Loan Purchase Price with respect to its Revolving
Loans and participations in LC Disbursements so assigned, delegated and
transferred pursuant to this paragraph (ii) (which shall be paid by JPMorgan)
and (y) accrued and unpaid interest and fees and other amounts owing under the
Credit Agreement, in each case with respect to the Revolving Commitments and
Revolving Loans through but excluding the Amendment Effective Date (which shall
be paid by the Borrower), and (2) the satisfaction of the applicable conditions
set forth in Sections 2.18(b), 2.21(c), 2.21(e), 9.02(c) and 9.04(b) of the
Credit Agreement (but without the requirement of any further action on the part
of such Declining Revolving Lender, the Borrower or the Administrative Agent),
such Declining Revolving Lender shall cease to be a party to the Credit
Agreement in its capacity as a Revolving Lender and a Lender.

(iii) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date and prior to giving effect to the Increase, (A) to the extent any
Consenting Revolving Lender will be allocated an aggregate amount of the
Revolving Commitments as of the Amendment Effective Date that is more than the
aggregate amount of the Revolving Commitments of such Consenting Revolving
Lender immediately prior to the Amendment Effective Date (as disclosed to such
Consenting Revolving Lender by the Administrative Agent prior to the date
hereof), each such Consenting Revolving Lender agrees to assume from JPMorgan
the portion of such excess amount (together with a proportionate principal
amount of the Revolving Loans and participations in LC Disbursements (in the
case of the Revolving Loans and participations in LC Disbursements, at a
purchase price equal to par)) and (B) each New Revolving Lender, if any, set
forth on Schedule I hereto agrees to assume from JPMorgan Revolving Commitments
in an aggregate amount equal to

 

3



--------------------------------------------------------------------------------

the amount disclosed to such New Revolving Lender by the Administrative Agent
prior to the date hereof (together with a proportionate principal amount of the
Revolving Loans and participations in LC Disbursements (in the case of the
Revolving Loans and participations in LC Disbursements, at a purchase price
equal to par)).

(iv) Each New Revolving Lender, if any, by delivering its signature page to this
Amendment on the Amendment Effective Date and assuming Revolving Commitments and
Revolving Loans in accordance with Section 2(a)(iii) hereof, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document
and each other document required to be approved by the Administrative Agent or
any Lenders, as applicable, on the Amendment Effective Date.

(v) The transactions described in this Section 2(a) will be deemed to satisfy
the requirements of Sections 2.18(b), 9.02(c) and 9.04 of the Credit Agreement
in respect of the assignment of the Revolving Commitments, Revolving Loans and
participations in LC Disbursements so assigned, delegated and transferred
pursuant to Section 2(a)(ii) hereof, and this Amendment will be deemed to be an
Assignment and Assumption with respect to such assignments.

(b) Concerning the Term Lenders and the Term Loans.

(i) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, (A) each New Term Lender shall become, and each Consenting Term
Lender shall continue to be, a “Term Lender” and a “Lender” under the Credit
Agreement and (B) each New Term Lender shall have, and each Consenting Term
Lender shall continue to have, all the rights and obligations of a “Term Lender”
and a “Lender” holding a Term Loan under the Credit Agreement and the other Loan
Documents.

(ii) Pursuant to Sections 2.18(b), 2.21(c), 9.02(c) and 9.04(b) of the Credit
Agreement, on the Amendment Effective Date, (A) each Declining Term Lender shall
be deemed to have assigned, delegated and transferred its Term Loans and
(B) each Consenting Term Lender that will be allocated an aggregate principal
amount of the Term Loans as of the Amendment Effective Date that is less than
the aggregate principal amount of Term Loans of such Consenting Term Lender
immediately prior to the Amendment Effective Date (as disclosed to such
Consenting Term Lender by the Administrative Agent prior to the date hereof)
shall be deemed to have assigned, delegated and transferred the portion of its
Term Loans in excess of such allocated amount, in each case together with all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.14 or 2.16 of the Credit Agreement) and obligations under the

 

4



--------------------------------------------------------------------------------

Loan Documents in respect thereof, to JPMorgan, as assignee, at a purchase price
equal to par (the “Term Loan Purchase Price”). Upon (1) payment to a Declining
Term Lender of (x) the Term Loan Purchase Price with respect to its Term Loans
so assigned, delegated and transferred pursuant to this paragraph (ii) (which
shall be paid by JPMorgan) and (y) accrued and unpaid interest and fees and
other amounts owing under the Credit Agreement, in each case with respect to the
Term Loans through but excluding the Amendment Effective Date (which shall be
paid by the Borrower), and (2) the satisfaction of the applicable conditions set
forth in Sections 2.18(b), 2.21(c), 2.21(e), 9.02(c) and 9.04(b) of the Credit
Agreement (but without the requirement of any further action on the part of such
Declining Term Lender, the Borrower or the Administrative Agent), such Declining
Term Lender shall cease to be a party to the Credit Agreement in its capacity as
a Term Lender and a Lender.

(iii) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, (A) to the extent any Consenting Term Lender will be allocated
an aggregate principal amount of the Term Loans as of the Amendment Effective
Date that is more than the aggregate principal amount of the Term Loans of such
Consenting Term Lender immediately prior to the Amendment Effective Date (as
disclosed to such Consenting Term Lender by the Administrative Agent prior to
the date hereof), each such Consenting Term Lender agrees to assume from
JPMorgan, at a purchase price equal to par, the portion of such excess amount
and (B) each New Term Lender, if any, set forth on Schedule II hereto agrees to
assume from JPMorgan, at a purchase price equal to par, Term Loans in an
aggregate principal amount equal to the amount disclosed to such New Term Lender
by the Administrative Agent prior to the date hereof.

(iv) Each New Term Lender, if any, by delivering its signature page to this
Amendment on the Amendment Effective Date and assuming Term Loans in accordance
with Section 2(b)(iii) hereof, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Loan Document and each other document
required to be approved by the Administrative Agent or any Lenders, as
applicable, on the Amendment Effective Date.

(v) For purposes of clarity, all Term Loans outstanding immediately prior to the
Amendment Effective Date shall continue to be outstanding as Term Loans under
the Credit Agreement on and after the Amendment Effective Date, subject to the
terms of the Credit Agreement.

(vi) The transactions described in this Section 2(b) will be deemed to satisfy
the requirements of Sections 2.18(b), 9.02(c) and 9.04 of the Credit Agreement
in respect of the assignment of the Term Loans so

 

5



--------------------------------------------------------------------------------

assigned, delegated and transferred pursuant to Section 2(b)(ii) hereof, and
this Amendment will be deemed to be an Assignment and Assumption with respect to
such assignments.

SECTION 3. Revolving Commitment Increase.

(a) Upon the satisfaction of the conditions precedent set forth in Section 6
hereof, but immediately after giving effect to the transactions described in
Section 2(a) hereof and subject to paragraph (b) of this Section 3, the Increase
shall become effective. Schedule III hereto sets forth the portion of the
Increase of each Revolving Commitment Increase Lender as of the Amendment
Effective Date (with respect to each Revolving Commitment Increase Lender, such
Revolving Commitment Increase Lender’s “Increase Commitment”), and immediately
after giving effect to this Amendment, the amount of Revolving Commitments of
each Revolving Commitment Increase Lender shall include such Revolving
Commitment Increase Lender’s Increase Commitment. Effective as of the Amendment
Effective Date, each Revolving Commitment Increase Lender shall be a “Revolving
Lender” and a “Lender” under the Credit Agreement and the other Loan Documents,
and each Revolving Commitment Increase Lender shall have all the rights and
obligations of a “Revolving Lender” and a “Lender” holding a Revolving
Commitment or a Revolving Loan under the Credit Agreement and the other Loan
Documents. Each Revolving Commitment Increase Lender’s Increase Commitment shall
be several and not joint.

(b) On the Amendment Effective Date and after giving effect to the transactions
described in Section 2(a) hereof, (i) the aggregate principal amount of
Revolving Borrowings outstanding immediately prior to the effectiveness of the
Increase (the “Existing Revolving Borrowings”) shall be deemed to be repaid,
(ii) each Revolving Commitment Increase Lender that shall have had a Revolving
Commitment immediately prior to the effectiveness of the Increase shall pay to
the Administrative Agent in same day funds an amount equal to the amount, if
any, by which (A) (1) such Revolving Commitment Increase Lender’s Applicable
Percentage (calculated after giving effect to the Increase) multiplied by
(2) the aggregate principal amount of the Resulting Revolving Borrowings (as
defined below) exceeds (B) (1) such Revolving Commitment Increase Lender’s
Applicable Percentage (calculated without giving effect to the Increase)
multiplied by (2) the aggregate principal amount of Existing Revolving
Borrowings, (iii) each Revolving Commitment Increase Lender that shall not have
had a Revolving Commitment immediately prior to the effectiveness of the
Increase shall pay to the Administrative Agent in same day funds an amount equal
to (A) such Revolving Commitment Increase Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of the Increase) multiplied
by (B) the aggregate principal amount of the Resulting Revolving Borrowings,
(iv) after the Administrative Agent receives the funds specified in clauses
(ii) and (iii) above, the Administrative Agent shall pay to each Revolving
Lender (other than, for the avoidance of doubt, the Revolving Commitment
Increase Lender from whom such funds were received) the portion of such funds
that is equal to the amount, if any, by which (A) (1) such Revolving Lender’s
Applicable Percentage (calculated without giving effect to the effectiveness of
the Increase)

 

6



--------------------------------------------------------------------------------

multiplied by (2) the aggregate principal amount of the Existing Revolving
Borrowings exceeds (B) (1) such Revolving Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of the Increase) multiplied
by (2) the aggregate principal amount of the Resulting Revolving Borrowings,
(v) after the effectiveness of the Increase, the Borrower shall be deemed to
have made new Revolving Borrowings (the “Resulting Revolving Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Existing Revolving Borrowings and of the Types and for the Interest Periods
specified in the Borrowing Request delivered pursuant to Section 6(d) hereof,
(vi) each Revolving Lender (including, for the avoidance of doubt, each
Revolving Commitment Increase Lender) shall be deemed to hold its Applicable
Percentage of the Resulting Revolving Borrowings (calculated after giving effect
to the effectiveness of the Increase) and (vii) the Borrower shall pay to each
Revolving Lender (prior to the effectiveness of the Increase) any and all
accrued but unpaid interest on its Loans comprising the Existing Revolving
Borrowings, together with any amounts payable pursuant to Section 2.15 of the
Credit Agreement in respect of the repayment contemplated by clause (i) of this
paragraph (b), in each case as required by and pursuant to the terms of the
Credit Agreement. Upon the effectiveness of the Increase, each Revolving Lender
immediately prior to the Increase will automatically and without further action
be deemed to have assigned to each Revolving Commitment Increase Lender, and
each such Revolving Commitment Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to the Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit, in each case held by each Revolving Lender
(including each such Revolving Commitment Increase Lender) will equal such
Revolving Lender’s Applicable Percentage.

(c) Each Revolving Commitment Increase Lender, by delivering its signature page
to this Amendment on the Amendment Effective Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or any Lenders, as applicable on the
Amendment Effective Date.

(d) Immediately after giving effect to the consummation of the transactions
described in Section 2(a) hereof and this Section 3, the aggregate amount of the
Revolving Commitments of each Consenting Revolving Lender, New Revolving Lender
and Revolving Commitment Increase Lender is set forth opposite such Lender’s
name on Schedule I hereto.

SECTION 4. Amendments to the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order:

“Fifth Amendment Effective Date” means June 21, 2019.

 

7



--------------------------------------------------------------------------------

(b) Section 1.01 of the Credit Agreement is hereby amended by replacing the
pricing grid under the title “Applicable Rate with respect to the Revolving
Loans and Term Loans and the Revolving Facility Commitment Fee” in the
definition of “Applicable Rate” with the following pricing grid:

 

Level

  

Senior Unsecured Debt Rating

(S&P / Moody’s / Fitch)

   Applicable Rate
for LIBOR Loans      Applicable Rate
for ABR Loans      Applicable Rate
for Revolving Facility
Commitment Fee  

I

   A-/A3/A- or higher      0.875 %       0.000 %       0.100 % 

II

   BBB+/Baa1/BBB+      1.000 %       0.000 %       0.110 % 

III

   BBB/Baa2/BBB      1.125 %       0.125 %       0.125 % 

IV

   BBB-/Baa3/BBB-      1.250 %       0.250 %       0.175 % 

V

   BB+/Ba1/BB+      1.500 %       0.500 %       0.250 % 

VI

   BB/Ba2/BB or lower      1.750 %       0.750 %       0.350 % 

(c) The definition of “Arrangers” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Arrangers” means, collectively, (i) prior to the Third Amendment Effective
Date, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., Crédit Agricole Corporate and
Investment Bank, Mizuho Bank, Ltd., RBC Capital Markets1 and TD Securities (USA)
LLC, (ii) on and after the Third Amendment Effective Date but prior the Fifth
Amendment Effective Date, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the Third
Amendment Effective Date), Citibank, N.A., Crédit Agricole Corporate and
Investment Bank, Mizuho Bank, Ltd., RBC Capital Markets, TD Securities (USA) LLC
and Sumitomo Mitsui Banking Corporation, and (iii) on and after the Fifth
Amendment Effective Date, JPMorgan Chase Bank, N.A., BofA Securities, Inc.,
Citibank, N.A., Crédit Agricole Corporate and Investment Bank, Mizuho Bank,
Ltd., RBC Capital Markets, TD Securities (USA) LLC, Sumitomo Mitsui Banking
Corporation and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.),
in each case, in their capacity as the joint lead arrangers and joint
bookrunners for the credit facilities provided for herein.

 

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

8



--------------------------------------------------------------------------------

(d) The definition of “Documentation Agents” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Documentation Agents” means, collectively, (i) prior to the Third Amendment
Effective Date, Citibank, N.A., Crédit Agricole Corporate and Investment Bank,
Mizuho Bank, Ltd., Royal Bank of Canada and TD Securities (USA) LLC, (ii) on and
after the Third Amendment Effective Date but prior to the Fifth Amendment
Effective Date, Citibank, N.A., Crédit Agricole Corporate and Investment Bank,
Mizuho Bank, Ltd., Royal Bank of Canada, TD Securities (USA) LLC and Sumitomo
Mitsui Banking Corporation and (iii) on and after the Fifth Amendment Effective
Date, Citibank, N.A., Crédit Agricole Corporate and Investment Bank, Mizuho
Bank, Ltd., Royal Bank of Canada, TD Securities (USA) LLC, Sumitomo Mitsui
Banking Corporation and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.).

(e) Section 1.01 of the Credit Agreement is hereby amended by replacing the text
“June 14, 2023” in each of the definitions of “Revolving Maturity Date” and
“Term Maturity Date” with the text “ June 21, 2024”.

(f) Section 1.01 of the Credit Agreement is hereby amended by amending the last
sentence of the definition of “Revolving Commitment” in its entirety as follows:

As of the Fifth Amendment Effective Date, the aggregate amount of the Lenders’
Revolving Commitments is $5,000,000,000.

(g) Article I of the Credit Agreement is hereby amended by adding the following
new Sections 1.06 and 1.07 in appropriate numerical order:

SECTION 1.06. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

SECTION 1.07. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in

 

9



--------------------------------------------------------------------------------

the London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.13(b) of this Agreement, such Section 2.13(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.13, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.13(b), will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

(h) Section 2.09 of the Credit Agreement is hereby amended by replacing
paragraph (a) of such Section in its entirety with the following text:

(a) Subject to adjustment pursuant to Section 2.10(d), the Borrower shall repay
Term Borrowings, if any, on the last day of each March, June, September and
December, beginning on September 30, 2019, in an aggregate principal amount
equal to (i) for each such date occurring on or prior to the second anniversary
of the Fifth Amendment Effective Date, 0.625% of the aggregate principal amount
of the Term Borrowings outstanding on the Fifth Amendment Effective Date,
(ii) for each such date occurring after the second anniversary of the Fifth
Amendment Effective Date but on or prior to the fourth anniversary of the Fifth
Amendment Effective Date, 1.250% of the aggregate principal amount of the Term
Borrowings outstanding on the Fifth Amendment Effective Date and (iii) for each
such date occurring after the fourth anniversary of the Fifth Amendment
Effective Date but prior to the Term Maturity Date, 2.500% of the aggregate
principal amount of the Term Borrowings outstanding on the Fifth Amendment
Effective Date.

 

10



--------------------------------------------------------------------------------

(i) Section 9.14 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

SECTION 9.14. USA PATRIOT Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the USA PATRIOT Act
and the Beneficial Ownership Regulation, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender, such Issuing Bank or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the USA PATRIOT Act and the Beneficial
Ownership Regulation, and the Borrower agrees to provide such information from
time to time to such Lender, such Issuing Bank and the Administrative Agent, as
applicable.

SECTION 5. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and to each of the Lenders and Issuing Banks that:

(a) This Amendment has been duly authorized, executed and delivered by it and
each of this Amendment and the Credit Agreement, as amended hereby, constitutes
its legal, valid and binding obligation, enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) The representations and warranties of the Borrower set forth in the Loan
Documents are true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the Amendment Effective Date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty is true and correct in all material
respects (or in all respects, as applicable) as of such earlier date.

(c) At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

SECTION 6. Effectiveness. This Amendment shall become effective as of the date
first above written (the “Amendment Effective Date”) when (a) the Administrative
Agent shall have received counterparts of this Amendment that, when taken
together, bear the signatures of (i) the Borrower, (ii) each Consenting Lender,
(iii) each New Lender, (iv) each Issuing Bank, (v) each Revolving Commitment
Increase

 

11



--------------------------------------------------------------------------------

Lender and (vi) Lenders comprising the Required Lenders immediately prior to the
Amendment Effective Date, (b) each of the applicable conditions set forth in
Sections 2.18(b), 2.21(c), 2.21(e), 9.02(c) and 9.04(b) of the Credit Agreement
shall have been satisfied, (c) each of the representations and warranties set
forth in Section 5 hereof shall be true and correct, (d) the Borrower shall have
delivered a Borrowing Request with respect to the Resulting Revolving
Borrowings, if any, (e) the Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of this Amendment and the transactions
contemplated hereby and any other legal matters relating to the Borrower, the
Loan Documents or the transactions contemplated hereby (including certified
resolutions from the board of directors of the Borrower authorizing the
execution, delivery and performance of this Amendment), all in form and
substance reasonably satisfactory to the Administrative Agent, (f) the
Administrative Agent shall have received a favorable written opinion (addressed
to the Administrative Agent, the Issuing Bank and the Lenders (including the
Consenting Lenders, the New Lenders and the Revolving Commitment Increase
Lenders)) of Cravath, Swaine & Moore LLP, special New York counsel for the
Borrower, dated as of the Amendment Effective Date, (g) the Borrower shall
(i) be in compliance on a Pro Forma Basis after giving effect to the Increase
(and the application of any proceeds therefrom) with the covenants contained in
Sections 6.09 (if applicable) and 6.10 of the Credit Agreement recomputed as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are required to have been delivered pursuant to
Section 5.01(a) or Section 5.01(b) of the Credit Agreement (assuming for
purposes of determining compliance with this clause (g) that the Increase is
fully drawn as of the last day of such fiscal quarter) and (ii) have delivered a
certificate of a Responsible Officer certifying as to compliance with clause
(i) above, together with reasonably detailed calculations demonstrating such
compliance, (h) the Administrative Agent shall have received a certificate,
dated as of the Amendment Effective Date, and signed by a Responsible Officer,
confirming compliance with the conditions set forth in Sections 4.02(a) and
4.02(b) of the Credit Agreement, (i) the Lenders (including the Consenting
Lenders, the New Lenders and the Revolving Commitment Increase Lenders) shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation, in each case to the extent requested in writing
to the Borrower not later than five Business Days prior to the proposed
Amendment Effective Date, (j) the Administrative Agent shall have received
payment of all fees and expenses required to be paid or reimbursed by the
Borrower under or in connection with this Amendment, including those expenses
set forth in Section 10 hereof and (k) the Borrower shall have paid all unpaid
interest and any other amounts (including any breakage costs) in respect of the
Existing Revolving Borrowings and, solely to the extent required under
Section 2(b)(ii) hereof, the Term Loans of Declining Term Lenders, that have
accrued to but excluding the Amendment Effective Date.

SECTION 7. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of

 

12



--------------------------------------------------------------------------------

or otherwise affect the rights and remedies of the Lenders, the Administrative
Agent or the Borrower under the Credit Agreement or any other Loan Document and
(b) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle the Borrower to any future consent to, or waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. After the Amendment
Effective Date, any reference in the Loan Documents to the Credit Agreement
shall mean the Credit Agreement as modified hereby. This Amendment shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents.

SECTION 8. Applicable Law; Waiver of Jury Trial. (a) THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 9. Counterparts; Amendment. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging shall be effective as delivery of an original executed counterpart of
this Amendment. This Amendment may not be amended nor may any provision hereof
be waived except pursuant to a writing signed by the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders party hereto.

SECTION 10. Fees and Expenses.

(a) The Borrower hereby agrees to pay to the Administrative Agent on the
Amendment Effective Date, for the account of each applicable party, all fees
separately agreed to by the Borrower and JPMorgan in respect of this Amendment.

(b) Notwithstanding anything herein to the contrary, with respect to the
transactions contemplated by this Amendment, the Administrative Agent hereby
agrees to waive payment of the processing and recordation fee of $3,500 to the
extent such fee is required under Section 9.04(b)(ii) of the Credit Agreement.

 

13



--------------------------------------------------------------------------------

(c) Each Lender that has separately notified the Borrower that it has agreed to
waive payment of the break funding costs required to be paid under Section 2.15
of the Credit Agreement in connection with the transactions contemplated by
Section 3 hereof hereby agrees to such waiver.

(d) The Borrower agrees to reimburse the Administrative Agent for its reasonable
out-of-pocket expenses in connection with this Amendment to the extent required
under Section 9.03 of the Credit Agreement.

SECTION 11. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CROWN CASTLE INTERNATIONAL

CORP., as the Borrower

By   /s/ Daniel K. Schlanger  

Name:Daniel K. Schlanger

Title: Senior Vice President and Chief Financial           Officer

[Amendment No. 5 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

and an Issuing Bank

By  

/s/ Bruce S. Borden

  Name:   Bruce S. Borden   Title:   Executive Director

[Amendment No. 5 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually

and as an Issuing Bank

By  

/s/ Kyle Oberkrom

  Name:   Kyle Oberkrom   Title:   Associate

[Amendment No. 5 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

[Lender Signature Pages on file with the Administrative Agent]

[Amendment No. 5 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE I

New Revolving Lenders, Consenting Revolving Lenders, and Revolving Commitment
Increase Lender

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

SCHEDULE II

New Term Lenders and Consenting Term Lenders

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

SCHEDULE III

Revolving Commitment Increase Lenders

[On file with the Administrative Agent]